Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 31, 2021

                                           No. 04-21-00091-CV

    IN RE J&R SCHUGEL TRUCKING INC., J&R Schugel Logistics Inc., J&R Schugel
                    Holdings Inc., and Scott Briggs, Relators

                                           Original Proceeding 1

                                                  ORDER

      Relators’ petition for writ of mandamus and motion for temporary relief are DENIED. This
amended order replaces this court’s March 18, 2021 administrative order.

        It is so ORDERED on March 31, 2021.



                                                                    _____________________________
                                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CI21379, styled Ismael Garcia v. J&R Schugel Trucking Inc., et al.,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Nicole Garza presiding.